Citation Nr: 1013153	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What initial schedular rating is warranted for asbestos-
related pulmonary disease?

2.  What initial extraschedular rating is warranted for 
asbestos-related pulmonary disease?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania, that assigned an initial 
noncompensable evaluation for the Veteran's disability.

The Veteran appeared at a Board hearing via video 
teleconference in February 2010 before the undersigned 
Veterans Law Judge.  A transcript of the hearing testimony 
is associated with the claims file.

In the decision below the Board denies the appeal for an 
initial compensable schedular rating but consideration on an 
extraschedular basis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's asbestos-related pulmonary disease has not 
manifested with Forced Vital Capacity of 75 - 80 percent 
predicted; or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method of 66 - 80 percent 
predicted, as shown on pulmonary function tests.

2.  The schedular rating criteria does not provide for the 
seminal symptomatology of the Veteran's asbestos-related 
disability.


CONCLUSIONS OF LAW

1.  The requirements for an initial schedular compensable 
evaluation for asbestos-related pulmonary disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic 
Code 6899-6833 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, his asbestos-related pulmonary disease presents with 
an exceptional disability picture.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 3.321(b)(1) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss whether VA complied with VCAA notice and 
assistance requirements.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  He was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication.  
Id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by an 
appellant or obtained on his/her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Schedular Consideration

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's asbestos-related pulmonary disease.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.



Analysis

VA received the Veteran's claim for benefits in July 2006.  
Records of his private physicians note he is diagnosed with 
two types of lung disease: asbestos pleural thickening and 
asbestos pleural plaques.  As noted in the Introduction, a 
February 2007 rating decision granted service connection and 
assigned an initial noncompensable evaluation, effective 
July 2006, by analogy to asbestosis under Diagnostic Code 
6899-6833.  See 38 C.F.R. § 4.20.  He appealed the initial 
rating.

A November 2006 VA examination report notes the Veteran 
reportedly discontinued smoking 17 years earlier.  He was 
not taking any medication for his respiratory disease.  The 
examiner noted the x-ray and pleural biopsy evidence of 
asbestos-related disease, and that the Veteran reported 
recurrent chest pain in the areas of pleural change, and 
chest x-rays showed his condition as stable.  The examiner 
noted the Veteran's complaints of moderate dyspnea on 
exertion, as well as the fact that the then available 
records did not clearly state whether the dyspnea was 
secondary to pulmonary symptoms or the Veteran's heart 
disease.  Physical examination revealed the Veteran as 
ambulatory.  There was no edema, no evident difficulty 
breathing, and breath sounds were normal.  Forced expiratory 
time was perhaps greater than six seconds.  Heart sounds 
were a little distant but normal.  The pulmonary function 
tests were interpreted as showing normal pulmonary function: 
Forced Vital Capacity was 94 percent, and Diffusion Capacity 
of the Lung for Carbon Monoxide of 91 percent.

The examiner noted that a brief look at the related 
literature revealed that chest pain was linked to asbestos-
exposed individuals with benign pleural and perenchymal 
disease, and that many of those persons complained of chest 
pain for which there was no clear explanation.  The 
diagnostic impressions were intermittent chest pain 
consistent with pleural pain, exercise intolerance, an 
increased risk for lung cancer/mesothelioma, and normal 
pulmonary function tests, and lack of oxygen desaturation, 
suggested exercise intolerance most likely cardiac than 
pulmonary.  Additional tests were ordered to provide 
additional illumination of the Veteran's pathology.

An addendum to the examination notes the brain natriuretic 
peptide was 23, which was normal.  A January 2007 addendum 
noted that, on a formal gas-exchange exercise test, the 
Veteran achieved near-normal values for work rate, oxygen 
consumption, and had normal oxygen pulse, and normal dead-
space, and anerobic threshold.  He used only 41 percent of 
his maximum breathing capacity during the test, which 
indicated he did not have exercise intolerance due to 
breathing capacity.  He did not desaturate during the test.  
As a result of the test results, the examiner opined the 
Veteran did not have any exercise limitation from any 
asbestos-related lung disease, but he did have occasional 
pleural pain due to asbestos pleural plaques.

The Board notes the VA test results were consistent with the 
private tests conducted.

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) is as follows:

Under 38 C.F.R. § 4.97, Diagnostic Codes 6825 through 6833 
if Forced Vital Capacity is 75 to 80 percent predicted, or 
if Diffusion Capacity of the Lung for Carbon Monoxide by 
Single Breath method of 66 to 80 percent predicted then a 10 
percent is in order.  

Where the requirements for a 10 percent rating are not met, 
a noncompensable rating is warranted.  See  38 C.F.R. 
§ 4.31.

The March 2009 examination report notes the examiner 
conducted a review of the claims file.  He noted the Veteran 
reported he did not necessarily have a breathing problem 
because the plaques were in the pleural lining and did not 
affect his breathing, unless he moderately exerted himself.  
The Veteran reported continuous pleural pain and 
inflammation, especially on the right side, for which he 
took Naprosyn.  He noted further that his symptoms had 
progressively worsened.  Physical examination revealed no 
venous congestion or edema.  Decreased breath sounds, 
persistent cough, dyspnea on severe exertion, moderated, and 
mild exertion, were noted per the Veteran's history.  The 
examiner noted there were no conditions that might be 
associated with pulmonary restrictive disease, and there 
were no signs of significant weight loss or malnutrition.  
Chest x-ray was read as having shown right thoracic wall 
thickening, but earlier films were not available for 
comparison.  A chest computed tomography scan noted plaques 
on the left side and mild to moderate centrilobular 
emphysematous change.  Pulmonary function tests revealed a 
Forced Vital Capacity of 100 percent and a Diffusion 
Capacity of the Lung for Carbon Monoxide of 104 percent-all 
normal.  The examiner discussed the x-ray and computed 
tomography scan findings with the Veteran, and he noted 
those were not new findings.  The examiner noted there was 
no evidence of cor pulmonale pulmonary hypertension, or 
renovascular hypertension.

As set forth earlier, the rating criteria require the 
Veteran's disability to be rated on the basis of pulmonary 
function tests results.  In light of the results of the 
pulmonary function tests of record, the Veteran's disability 
has more nearly approximated a noncompensable evaluation 
throughout this initial rating period.  38 C.F.R. § 4.7.  A 
compensable rating has not been met or approximated, as the 
Veteran's lung disorder has not been manifested by a Forced 
Vital Capacity of 75 - 80 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide of 66 - 80 percent.  Indeed, 
the Veteran concedes he has no difficulty breathing, and 
only mild difficulty on exertion-which medical professionals 
opine is not secondary to his pulmonary disease.

Consideration of the other rating criteria is of no benefit 
to the Veteran.  First, he is note diagnosed with an 
obstructive, interstitial, or restrictive, lung disease.  
Second, even were he so diagnosed, the rating criteria are 
essentially the same-that is, they are based on pulmonary 
function tests results.  See Diagnostic Codes 6600 - 6604; 
6822 - 6828; and, 6840 - 6845.  To the extent other rating 
codes do not rely solely on the results of pulmonary 
function tests, they are based on the necessity for regimens 
antibiotic or corticosteroid medication for control of 
infection or other pathology which the Veteran has not, and 
does not, manifest.  All of the medical evidence of record 
shows that, while at risk for, he has not developed other 
pathology, such as mesothelioma.  Thus, the Board is 
constrained to find the Veteran's asbestos-related pulmonary 
disease has more nearly approximated a noncompensable 
evaluation throughout the entire appeal period.  38 C.F.R. 
§ 4.1, 4.7, 4.31, 4.97, Diagnostic Code 6899-6833.  There is 
no factual basis for a staged rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence 
is against the Veteran's claim for a schedular compensable 
rating, however, the doctrine is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Extraschedular Consideration

At the hearing the Veteran noted his primary symptomatology 
is his recurrent chest pain, which occasionally requires 
self-imposed bed rest.  He described it as occurring daily 
and, sometimes, it lasted all day.  His wife corroborated 
his symptoms and added that sometimes the pain was sharp.

As noted above, VA examiners opined the Veteran's pain is in 
fact secondary to his pleural plaques and not his heart 
disease.  His private physician, Dr. W, in an August 2005 
note, explained that the Veteran's pain was a vestige of his 
asbestos pleural scarring, and there was nothing he could do 
about it except to live with it.

The evidence of record is less than clear on the impact of 
the Veteran's disease on his employability.  He was awarded 
Workmen Compensation in September 2004 for his disease, but 
he implied at the hearing that he was no longer receiving 
disability benefits.  See Transcript, p. 7.  A May 2006 
report of Dr. W also suggests that the Veteran no longer met 
the criteria for disability benefits.  Dr. W's report also, 
however, implies that the Veteran believed he still was 
unable to work because of his asbestos-related pulmonary 
disease.

This evidence raises the issue of the propriety of a 
referral for extraschedular consideration.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008) (Board must discuss whether 
referral for extraschedular consideration is indicated where 
raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance, 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996), but 
may determine whether a particular claim merits submission 
for an extraschedular evaluation.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Under the approach prescribed 
by VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  Thun, 22 Vet. App. 111.



Analysis

As set forth in the discussion of the Veteran's schedular 
rating above, the rating criteria applicable to the 
Veteran's disability, with certain exceptions not applicable 
to his case, mandate rating on the basis of pulmonary 
function tests.  See 38 C.F.R. § 4.96((d).  Pulmonary 
function tests results do not address chronic recurrent 
chest pain-at least not the type the probative medical 
evidence shows the Veteran to manifest.  In conventional 
cases, one may reasonably expect that pulmonary-related 
chest pain would impact one's ability to perform on 
pulmonary function tests.  In the Veteran's case, however, 
private and VA physicians reveal normal pulmonary function.  
Still, his recurrent pain is medically linked to the pleural 
plaques facet of his service connected asbestos-related 
disease.  Dr. W noted in his May 2006 report that, while the 
Veteran had sought for some time to obtain disability 
benefits for his discomfort which had prevented him from 
working, he did not meet disability criteria by pulmonary 
functions.

Thus, the Board finds the first step in the analysis is met: 
the Veteran's asbestos-related pulmonary symptomatology and 
its severity are not contemplated by the schedular criteria.   
See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), cited at 61 Fed. 
Reg. 66,749 (1996), para. 7 (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" § 3.321(b)(1) is applicable).  The 
Board must now address the second step of the analysis.

In the second step, the Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," that is, related factors such as "marked 
interference with employment" or "frequent periods of 
hospitalization."  38 C.F.R. § 3.321(b)(1).  There is 
absolutely no evidence of frequent hospitalization.  As set 
forth, earlier, however, the Board finds the evidence in 
equipoise as to whether the Veteran's disability markedly 
interferes with his employment.  See 38 C.F.R. § 3.102.

As of September 2004, the Veteran was deemed totally 
disabled.  Per Dr. W's May 2006 entry, that had changed in 
the interim, though there is no evidence the Veteran has 
returned to the work force.  Dr. W continued to attribute 
constant chest pain related to the appellant's asbestos-
related pleural plaques.  Thus, the Board finds the 
requirements for referral for consideration of a compensable 
rating on an extraschedular basis are met.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an initial compensable evaluation for 
asbestos-related pulmonary disease is denied.

Entitlement to referral for consideration of an initial 
compensable evaluation for asbestos-related pulmonary 
disease on an extraschedular basis is granted.  


REMAND

As noted, the Board has no jurisdiction to allow a rating on 
an extraschedular basis.  It may only refer a case for that 
purpose.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for asbestos-related 
pulmonary disease since January 2008.  Dr. 
W's May 2006 report references a second 
opinion by a Dr. Dinesh Talati which is not 
of record.  The AMC/RO shall specifically 
request the Veteran to authorize 
development of Dr. Talati's records related 
to him.

After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, and 
regardless whether additional records are 
obtained, the Veteran should be afforded a 
VA pulmonary examination by an appropriate 
examiner to determine his residual 
functional limitations, if any, due to his 
chronic pleural plaque-related chest pain.  
Request the examiner to specifically assess 
the impact of the Veteran's recurrent 
pleural plaque-related chest pain on 
employment.  The claims folder must be made 
available to the examiner for review for 
review as part of the examination.

3.  After the above is complete, the AMC/RO 
will refer the file to the Under Secretary 
for Benefits, or the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular rating.

4.  Upon receipt of the file from the Under 
Secretary or the Director, send the Veteran 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action 
unless otherwise notified.  VA will notify him if further 
action is required on his part.  He has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


